WENTWORTH, Judge.
Appellant seeks review of a Career Service Commission order by which appellee’s dismissal from employment was reduced to a 30-month suspension. Appellee seeks review by cross-appeal. We affirm the order appealed.
Appellee was advised of appellant’s intent. to dismiss her from employment as a University police officer for conduct unbecoming a public employee by “involvement in the possession of controlled substances. ...” A de novo fact-finding hearing was held before the Career Service Commission in accordance with section 110.309, Florida Statutes. After considering the evidence presented at this hearing the Commission determined that just cause exists for disciplinary action. Essentially finding that appellee’s involvement in the possession of controlled substances was minimal and indirect however, the Commission concluded that such involvement did not justify appellee’s dismissal and accordingly reduced the penalty to a 30-month suspension. The record provides adequate support for the Commission’s findings and conclusions, and the reduction of appellee’s disciplinary sanction is in accordance with the Commission’s authority pursuant to section 110.309(4), Florida Statutes. See Department of Business Regulation v. Jones, 474 So.2d 359 (Fla. 1st DCA 1985).
The order appealed is affirmed.
NIMMONS, J., and WILLIS, Associate Judge, concur.